In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 13‐2102 
SHANNON BROWN, 
                                               Plaintiff‐Appellant, 

                                v. 

BURLINGTON NORTHERN SANTA FE  
RAILWAY COMPANY, 
                                               Defendant‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
                     Central District of Illinois. 
      No. 1:09cv01380‐JAG — John A. Gorman, Magistrate Judge. 
                     ____________________ 

      ARGUED MAY 19, 2014 — DECIDED AUGUST 29, 2014 
                 ____________________ 

    Before ROVNER, WILLIAMS, and TINDER, Circuit Judges. 
    TINDER,  Circuit  Judge.  Shannon  Brown  appeals  the  dis‐
missal  of  his  lawsuit  against  the  Burlington  Northern  Santa 
Fe  Railway  Company  (“BNSF”),  which  he  filed  under  the 
Federal Employers’ Liability Act (“FELA”), 45 U.S.C. § 51 et 
seq.  The  sole  issue  he  disputes  on  appeal  is  the  district 
2                                                                    No. 13‐2102 

court’s1  decision  to  exclude  the  testimony  of  his  expert  wit‐
ness,  David  Fletcher,  M.D.  We  conclude  that  the  district 
court  did  not  abuse  its  discretion  and  therefore  affirm  its 
grant of summary judgment. 
                                          I. Background 
    At the time of this appeal, Brown was a 36‐year‐old man 
residing  in  Knoxville,  Illinois.  He  began  his  employment 
with BNSF in 1996 as a member of the Maintenance of Way 
Department. From 2006 to 2009 he progressed through a va‐
riety of job duties as a foreman, track inspector, and machine 
operator. In 2007  a family physician diagnosed  Brown  with 
carpal  tunnel  syndrome  in  both  wrists  and  cubital  tunnel 
syndrome  in  his  left  elbow.2  On  October  25  of  that  year, 
                                                 
1  The  parties  consented  to  a  referral  of  this  case  to  a  magistrate  judge, 

who  excluded  Brown’s  proposed  expert  testimony  and  granted  sum‐
mary  judgment.  For  simplicity  we  will  refer  to  the  judge  as  the  district 
court. 
2 According to WebMD, “[c]arpal tunnel syndrome occurs when the me‐

dian nerve is compressed because of swelling of the nerve or tendons or 
both. … When this nerve becomes impinged, or pinched, numbness, tin‐
gling,  and  sometimes  pain  of  the  affected  fingers  and  hand  may  occur 
and radiate into the forearm.” At its most severe, the condition may re‐
sult in “permanent deterioration of muscle tissue and loss of hand func‐
tion.”  Carpal  Tunnel  Syndrome,  http://www.webmd.com/pain‐
management/carpal‐tunnel/carpal‐tunnel‐syndrome (last visited Aug. 25, 
2014).  Similarly,  “[c]ubital  tunnel  syndrome  …  is  caused  by  increased 
pressure  on  the  ulnar  nerve,  which  passes  close  to  the  skin’s  surface  in 
the area of the elbow commonly known as the ‘funny bone.’” Symptoms 
of cubital tunnel syndrome include “[p]ain and numbness in the elbow,” 
“[t]ingling, especially in the ring and little fingers,” “[w]eakness affecting 
the  ring and little fingers,”  and  “[d]ecreased  ability to  pinch  the  thumb 
and  little  finger.”  Cubital  and  Radial  Tunnel  Syndrome, 
 
No. 13‐2102                                                                    3 

Brown allegedly injured his right shoulder after lifting heavy 
angle bars at work.3 He reported the alleged injury only after 
increasing  pain  prompted  him  to  visit  an  emergency  room. 
His  family  physician  could  not  detect  any  injury  despite 
conducting  tests,  and  instead  sent  Brown  to  physical  thera‐
py.  By  December  3rd  of  2007,  Brown  reported  that  his 
shoulder was pain free, and his doctor cleared him to return 
to work with no restrictions. 
    The  day  following  his  official  return  date,  however, 
Brown  had  surgery  on  his  right  wrist  to  relieve  his  carpal 
tunnel  syndrome.  Surgery  on  the  other  wrist  followed  on 
January 22, 2008. He returned to work on March 24 without 
any restrictions. He had surgery on his left elbow in October 
of  2009  to  treat  his  cubital  tunnel  syndrome,  and  he  was 
cleared  to  return  to  work  on  January  4,  2010.  Brown’s  sur‐
geon  for  both  of  his  wrist  surgeries  and  his  elbow  surgery 
informed him that all three procedures were successful and 
resolved  his  symptoms.  Brown  would  remain  employed  at 
BNSF  without  medical  restriction  until  September  28,  2011, 
at which point he no longer worked at the company. 
    Before  returning  from  his elbow surgery in 2009, Brown 
sued BNSF under FELA, alleging that the railway negligent‐
ly  caused  cumulative  trauma  to  his  wrists,  elbow,  and 
shoulder. According to Brown, his duties at the railroad re‐

                                                 
http://www.webmd.com/pain‐management/cubital‐radial‐tunnel‐
syndrome (last visited Aug. 25, 2014). 
3  Some  disagreement  persists  in  the  record  as  to  what  exactly  Brown 

claims  to  have  been  lifting  when  the  alleged  injury  occurred,  but  that 
issue is irrelevant for our purposes. 
4                                                      No. 13‐2102 

quired  him  to  use  vibrating  tools  that  either  caused  or  ag‐
gravated his wrist conditions. He further alleges that, in Sep‐
tember  of  2009,  he  was  required  to  work  excessive  hours 
without proper equipment while BNSF was short‐staffed; he 
maintains that this exertion triggered or exacerbated the cu‐
bital  tunnel  syndrome  in  his  left  elbow,  prompting  his  sur‐
gery the next month.  
     Discovery  commenced,  and  Brown  retained  Dr.  Fletcher 
to  examine  him  and  provide  expert  medical  testimony.  Dr. 
Fletcher’s expertise in diagnosing railway work injuries and 
identifying  their  cause  is  unchallenged.  He  is  licensed  to 
practice medicine in Illinois, and is a full‐time physician. He 
graduated from Rush Medical College in Chicago and holds 
a  Master’s  Degree  in  Public  Health  from  the  University  of 
California, Berkeley. Dr. Fletcher is a Fellow of the American 
College  of  Occupational  and  Environmental  Medicine  and 
has  been  appointed  Clinical  Assistant  Professor  at  the  Uni‐
versity of Illinois and Southern Illinois University. In 2012 he 
was one of two doctors chosen to serve on the Illinois Work‐
ers’  Compensation  Commission.  He  is  also  the  medical  di‐
rector  of  SafeWorks,  Illinois,  a  private  occupational  health 
clinic. Starting in 1985 and continuing through his 2012 dep‐
osition,  Dr.  Fletcher  occasionally  served  as  an  independent 
contractor  with two railroad companies, the Norfolk South‐
ern  Corporation  and  the  Canadian  National  Railway  Com‐
pany.  In  that  capacity  he  treated  work‐related  injuries  and 
performed physicals, tested employees’ fitness for duty, and 
conducted some ergonomic evaluations. He has served as an 
expert witness in past FELA cases. 
   Dr. Fletcher eventually submitted four expert reports on 
Brown’s behalf, although the last was excluded as untimely 
No. 13‐2102                                                           5 

in  a  ruling  that  Brown  does  not  challenge.  The  first  report 
discussed  Brown’s  medical  records  and  his  independent 
medical evaluation that Dr. Fletcher conducted on August 2, 
2011.  Dr.  Fletcher  reported  that  Brown  had  no  history  of 
smoking,  diabetes,  or  other  common  health  risk  factors.  He 
noted  that  Brown  reported  a  needle‐like  sensation  in  the 
palms  of  both  hands  that  was  minimal  and  easy  to  ignore. 
Brown  also  told  Dr.  Fletcher  that  his  shoulder  was  “97%” 
better  and  caused  him  no  pain.  Dr.  Fletcher  inquired  as  to 
Brown’s  employment,  and  Brown  told  him  that  his  job  re‐
quired him to lift 100 pounds from the floor and 50 pounds 
overhead.  He  further  reported  that  he  worked  between  12 
and  16  hours  a  day,  repeatedly  lifting  between  35  and  40 
pounds  and  using  hydraulic  and  vibratory  tools.  He  in‐
formed  Dr.  Fletcher  that  as  a  foreman  he  commonly  had  to 
repair  track,  shovel  dirt,  drive  spikes,  use  sledge  hammers, 
and lift heavy metal bars. 
    Dr.  Fletcher’s  first  report  also  relayed  the  results  of  his 
physical  examination  of  Brown.  The  report  notes  atrophy 
and  loss  of  muscle  strength  in  his  left  elbow.  Dr.  Fletcher 
conducted a Tinel’s test on the elbow, which revealed nerve 
irritation.  An  elbow  compression  test  similarly  uncovered 
signs  of  injury.  Dr.  Fletcher  also  indicated  impingement  of 
Brown’s right shoulder, but his report goes on to contradict 
that  finding  by  reporting  that  “impingement  signs  were 
negative bilaterally.” The report states that an MRI would be 
necessary to reach a “formal diagnosis” of any shoulder in‐
jury, but it notes that Brown could not undergo that test be‐
cause  he  had  a  pacemaker  in  his  chest.  Dr.  Fletcher  recom‐
mended an arthroscopic procedure to identify any problems, 
but no such surgery was performed. Brown has not pointed 
out any other test confirming an injury to his shoulder. Nev‐
6                                                         No. 13‐2102 

ertheless,  Dr.  Fletcher  attributed  Brown’s  wrist,  elbow,  and 
shoulder injuries to his work at BNSF. 
    Dr.  Fletcher’s  second  report  was  an  update  on  Brown’s 
progress,  issued  on  January  3,  2012,  after  he  had  examined 
him a second time. Brown  reported pins and  needles in his 
left  elbow  and  numbness  in  his  left  hand,  and  Dr.  Fletcher 
concluded  that  he  required  another  elbow  surgery.  He  also 
stated that Brown “had incurred permanent loss” of function 
and  required  “[p]ermanent  job  restrictions.”  Again  Dr. 
Fletcher attributed these medical problems to Brown’s job. 
    In his third report, dated February 27, 2012, Dr. Fletcher 
more closely examined the cause of Brown’s condition. After 
summarizing Brown’s health concerns, he stated that he suf‐
fered  from  a  “cumulative  trauma  disorder”  caused  by  his 
work  on  the  railroad.  Carpal  tunnel  syndrome  and  cubital 
tunnel  syndrome  are  both  examples  of  cumulative  trauma 
disorder  because  they  result  from  repeated  applications  of 
force  over  time  rather  than  one  discrete  event.  Dr.  Fletcher 
stated that he came to this conclusion by the process of dif‐
ferential  etiology.  “[I]n  a  differential  etiology,  the  doctor 
rules  in  all  the  potential  causes  of  a  patient’s  ailment  and 
then by systematically ruling out causes that would not ap‐
ply to the patient, the physician arrives at what is the likely 
cause  of  the  ailment.”  Myers  v.  Ill.  Cent.  R.R.  Co.,  629  F.3d 
644, 644 (7th Cir. 2010). 
    As we have noted, to conduct his method  of differential 
etiology, Dr. Fletcher’s third report states that he employed a 
“job site analysis,” which consists of “traveling to the literal 
worksite  with  the  patient  and  reviewing  his  or  her  job  du‐
ties; measuring frequency and force required for various job 
tasks;  videotaping  and photographing job  task activities for 
No. 13‐2102                                                         7 

further  analysis”;  identifying  “variances  in  the  written  job 
description as compared to the actual duties performed; us‐
ing  scientific  measuring  tools,  such  as  a  Chatillon  gauge, 
which  constitutes  an  objective  measure  of  force;  assessing 
push/pull  job  function  factors;  and  evaluating  the  level  of 
force  exertion  required  to  perform  a  job  task.”  Through  the 
job  site  analysis,  Dr.  Fletcher  could  “rule  in”  Brown’s  rail‐
road work as a cause of his injury. 
     BNSF deposed Dr. Fletcher, and his accounting of his eti‐
ological investigation in this case differed considerably from 
the typical methodology described in his reports. Instead of 
going  to  Brown’s  work  site  and  making  scientific  measure‐
ments and records, Dr. Fletcher simply photographed Brown 
holding  various  work  tools  at  the  BNSF  rail  yard.  He  testi‐
fied that the railroad did not allow him to observe Brown or 
a  similarly  situated  employee  perform  representative  work 
tasks. (Brown did not, however, move to compel BNSF’s co‐
operation on this point.) Instead, Dr. Fletcher based his opin‐
ion on observations he has made as an independent contrac‐
tor since 1985. But when pressed for specifics, he recounted 
occasional memories of railroad work he witnessed ten years 
ago  on  a  different  site  from  the  one  Brown  worked  on.  Dr. 
Fletcher  also  admitted  that  he  never  learned  how  long 
Brown would have used certain equipment each day, and he 
acknowledged that Brown’s work varied over the course of a 
day and from one day to the next. He also stated that he did 
not  consider  how  Brown’s  responsibilities  changed  as  he 
progressed at his job to track inspector and then to foreman. 
   Moreover,  Fletcher’s  report  did  not  discuss  a  number of 
potential alternative causes for Brown’s ailment. During his 
deposition,  Dr.  Fletcher  stated  that  he  had  been  aware  of 
8                                                      No. 13‐2102 

some,  but  not  all,  of  the  relevant  information  surrounding 
these potential alternative causes. For example, Brown was a 
volunteer firefighter. Fletcher testified that he knew this but 
that he did not know how long Brown had worked as a fire‐
fighter. He never observed Brown’s volunteer work there or 
learned  his  job  duties.  Brown  also  had  a  family  history  of 
cumulative  trauma  disorder,  which  Dr.  Fletcher  recognized 
but discounted. Although the doctor acknowledged that the 
“higher  the  [individual’s  body  mass  index  or  “BMI”]  the 
more likely obesity could be an independent risk factor,” he 
dismissed  this  potential  cause  because  Brown’s  BMI  was 
“[b]orderline” and he was not “morbidly obese.” Dr. Fletch‐
er did know that Brown regularly rode a motorcycle during 
the relevant time period, but he did not know the frequency 
or duration of the rides, or the type of motorcycle he owned. 
He concluded that any effect from the motorcycle would be 
minor  because,  he  stated,  Brown  spent  considerably  more 
time working than  riding.  Finally, although Dr. Fletcher  re‐
ported  that  Brown  had  no  history  of  smoking,  Brown  him‐
self admitted in his deposition that he had quit smoking on‐
ly two or three years earlier. 
     The district court excluded Dr. Fletcher’s reports and tes‐
timony  under  Federal  Rules  of  Evidence  702  and  703.  The 
court  held  that  Dr.  Fletcher’s  methods  were  unreliable  be‐
cause  he  deviated  substantially  from  the  recognized  scien‐
tific practices that he described in his reports. As to Brown’s 
shoulder,  the  district  court  doubted  whether  Brown  had 
even sustained an injury because Dr. Fletcher had conceded 
that no formal diagnosis was possible without an MRI. More 
broadly, the district court reasoned that Dr. Fletcher was of‐
fering  an  ergonomic  opinion  as  to  the  relation  between 
Brown’s job duties and his injury, and that such opinions re‐
No. 13‐2102                                                            9 

quired a sound job site analysis of the type Dr. Fletcher men‐
tions  in  his  report.  But  because  Dr.  Fletcher  never  actually 
performed a job site analysis or observed Brown at work, his 
opinion  lacked  a  reliable,  testable  basis.  Moreover,  Dr. 
Fletcher claimed that he was applying the method of differ‐
ential  etiology  to  “rule  out”  other  potential  causes,  but  the 
district  court  found  that  he  failed  to  meaningfully  consider 
or  investigate  several  such  possible  risk  factors  for  Brown’s 
condition,  such  as  his  motorcycle  riding,  volunteer  fire‐
fighting, obesity, smoking, and family history of cumulative 
trauma  disorders.  In  other  words,  Dr.  Fletcher  had  failed 
both to “rule out” several possible causes and also to proper‐
ly “rule in” Brown’s job as a cause of his condition. Because 
Dr.  Fletcher  did  not  adhere  to  his  own  stated  methods  for 
performing a job site analysis or differential etiology, the dis‐
trict court found that he in fact adhered to no reliable meth‐
od,  but  instead  impermissibly  relied  on  his  own  subjective 
experience and untestable assumptions. 
   Brown’s  case  for  establishing  his  work  conditions  as  a 
cause of his injury depended on Dr. Fletcher’s testimony, so 
the district court dismissed his FELA claim. This appeal fol‐
lowed. 
                             II. Discussion 
   Congress enacted FELA in the first decade of the twenti‐
eth century in response to “the physical dangers of railroad‐
ing  that  resulted  in  the  death  or  maiming  of  thousands  of 
workers  every  year.”  Consol.  Rail  Corp.  v.  Gottshall,  512  U.S. 
532,  542  (1994).  The  Act  requires  a  plaintiff  to  prove  all  the 
elements  of  a  negligence  claim  against  his  employer,  but 
courts  have  “liberally  construed”  the  statute  “to  further 
FELA’s humanitarian purposes.” Id. at 542–43. In particular, 
10                                                        No. 13‐2102 

a FELA claim is judged according to “a relaxed standard of 
causation” whereby a plaintiff must prove only that the em‐
ployer’s  “negligence  played  any  part,  even  the  slightest,  in 
producing  the  injury  or  death  for  which  damages  are 
sought.”  Id.  at  543  (quoting  Rogers  v.  Mo.  Pac.  R.R.  Co.,  352 
U.S. 500, 506 (1957)). 
    The relaxed causation standard is simple enough to meet 
in cases involving readily understood injuries, e.g., those that 
result from being hit by a train. “But when there is no obvi‐
ous  origin  to  an  injury  and  it  has  multiple  potential  etiolo‐
gies,  expert  testimony  is  necessary  to  establish  causation.” 
Myers,  629  F.3d  at  643  (citation  and  quotation  marks  omit‐
ted).  In  particular,  “[f]or  most  cumulative  trauma  injuries, 
courts  follow  the  general  principle  that  a  layman  could  not 
discern the specific cause and thus they have required expert 
testimony about causation.” Id. Brown contends that  he has 
suffered  cumulative  trauma  injuries  to  his  wrists  and  el‐
bows, along with a shoulder injury, and he concedes that he 
was  required  to  provide  admissible  expert  testimony  to  es‐
tablish  causation  for  each.  We  are  not  so  sure  about  that. 
Brown  allegedly  injured  his  shoulder  performing  a  discrete 
act of lifting that could be readily  understood  by  a layman. 
And  in  Myers  we  noted  dicta  in  the  Sixth  Circuit  case  Har‐
dyman v. Norfolk & Western Railway, Co., 243 F.3d 255 (6th Cir. 
2001),  indicating  that  “general  causation  testimony  is 
enough  to  send  the  case  to  a  jury  for  carpal  tunnel  syn‐
drome.”  Myers,  629  F.3d  at  643.  We  do  not  know  whether 
summary  judgment  will  always  be  appropriate  in  the  ab‐
sence  of  expert  testimony  where  the  plaintiff  has  alleged 
such  discrete,  easily  comprehensible  injuries.  Nevertheless, 
Brown chose to pursue a standard cumulative trauma theory 
and  has  not  argued  that  his  case  could  survive  summary 
No. 13‐2102                                                         11 

judgment  without  expert  testimony.  Nor  does  he  point  to 
sufficient lay evidence in the record to support  a  finding of 
fault  for  his  shoulder  injury.  Therefore,  we  agree  with  the 
parties  that  we  may  reverse  the  district  court’s  grant  of 
summary judgment only if we also reverse its decision to ex‐
clude Dr. Fletcher’s testimony. 
    A district court’s decision to exclude expert testimony is 
governed by Federal Rules of Evidence 702 and 703, as con‐
strued  by  the  Supreme  Court  in  Daubert  v.  Merrell  Dow 
Pharmaceuticals, Inc., 509 U.S. 579 (1993). Rule 702(c) requires 
that an expert’s testimony be “the product of reliable princi‐
ples and methods.” Similarly, Rule 703 requires the expert to 
rely on “facts or data,” as opposed to subjective impressions. 
Daubert  laid  out  four  factors  by  which  courts  can  evaluate 
the  reliability  of  expert  testimony:  (1)  whether  the  expert’s 
conclusions  are  falsifiable;  (2)  whether  the  expert’s  method 
has been subject to peer review; (3) whether there is a known 
error rate associated with the technique; and (4) whether the 
method  is  generally  accepted  in  the  relevant  scientific  com‐
munity. 509 U.S. at 593–94. 
    Dr. Fletcher sought to offer a differential etiology in this 
case.  “Differential  diagnosis  is  an  accepted  and  valid  meth‐
odology for an expert to render an opinion about the identi‐
ty of a specific ailment.” Myers, 629 F.3d at 644. So is differ‐
ential etiology, which focuses on the cause, not just the iden‐
tity, of an  ailment. Id. But an expert still must faithfully ap‐
ply  the  method  to  the  facts  at  hand.  A  differential  etiology, 
like  a  differential  diagnosis,  “satisfies  a  Daubert  analysis  if 
the expert uses reliable methods. … Determining the reliabil‐
ity of an expert’s differential diagnosis is a case‐by‐case de‐
termination.”  Ervin  v.  Johnson  &  Johnson,  Inc.,  492  F.3d  901, 
12                                                      No. 13‐2102 

904 (7th Cir. 2007); see also Myers, 629 F.3d at 644. The party 
offering the expert testimony bears the burden of proving its 
reliability. Lewis v. CITGO Petroleum Corp., 561 F.3d 698, 705 
(7th Cir. 2009). 
     In  reviewing  the  district  court’s  decision  to  exclude  ex‐
pert testimony, this court “first undertakes a de novo review 
of  whether  the  district  court  properly  followed  the  frame‐
work set forth in Daubert … .” United States v. Hall, 165 F.3d 
1095,  1101  (7th  Cir.  1999).  If  the  court  properly  understood 
its  role  therein,  we  then  review  its  ultimate  decision  to  ex‐
clude expert testimony for an abuse of discretion. Kumho Tire 
Co. v. Carmichael, 526 U.S. 137, 152 (1999). This deference is in 
keeping  with  the  district  court’s  vital  “gatekeeping”  role  in 
ensuring  that  only  helpful,  legitimate  expert  testimony 
reaches the jury. Daubert, 509 U.S. at 597. 
    Brown first contends that the district court “exceeded the 
scope of its gatekeeping function” under Daubert by nitpick‐
ing  Dr.  Fletcher’s  factual  observations  and  gainsaying  his 
conclusions—both of which are properly roles for the jury—
rather  than  simply  determining  whether  he  used  a  reliable 
method. Appellant’s Br. at 36. Second, Brown argues that Dr. 
Fletcher  did  properly  adhere  to  his  method  of  differential 
etiology  and  that  the  district  court  abused  its  discretion  in 
finding otherwise. We take both arguments in turn.  
    The  district  court  properly  understood  the  Daubert 
framework. It noted that “[t]he court’s role as gatekeeper is 
strictly limited to an examination of the expert’s methodolo‐
gy.”  Brown  v.  Burlington  N.  Santa  Fe  Ry.  Co.,  No.  09‐1380, 
2013  WL  1729046  at  *8  (C.D.  Ill.  Apr.  22,  2013).  Brown  re‐
sponds  that  the  district  court’s  reasoning  belies  that 
acknowledgement. Specifically, the district court faulted Dr. 
No. 13‐2102                                                             13 

Fletcher  for  apparently  relying  on  Brown’s  recitation  of  his 
medical  history  to  conclude  that  he  did  not  smoke  when  it 
appears that he did. The court also noted that Dr. Fletcher’s 
report did not describe Brown’s family history of cumulative 
trauma  disorder.  Brown’s  failure  to  accurately  relay  his 
medical history should not have led the court to impugn Dr. 
Fletcher’s  methods.  “Medical  professionals  reasonably  may 
be expected to rely on self‐reported patient histories.” Walker 
v.  Soo  Line  R.R.  Co.,  208  F.3d  581,  586  (7th  Cir.  2000)  (citing 
Cooper  v.  Carl  A.  Nelson  &  Co.,  211  F.3d  1008,  1019–21  (7th 
Cir. 2000)). Likewise, the district court doubted Brown’s self‐
reporting  of  his  job  duties  to  Dr.  Fletcher,  in  particular  his 
claims that he worked 12‐16 hours a day. The court also dis‐
counted Dr. Fletcher’s diagnosis of Brown’s shoulder injury 
because he was not able to perform an MRI. Finally, the dis‐
trict court accused Dr. Fletcher of misidentifying a track jack 
as an iron angle bar, which would be a significant error be‐
cause the two items are quite distinct. Brown argues that the 
district court’s findings on these points amount to improper‐
ly quibbling with factual details of the expert’s report. After 
all,  even  experts  make  mistakes,  and  imperfections  in  their 
presentations are supposed to be tested by opposing counsel 
and put before the jury. 
    Although  the  district  court  did  observe  factual  deficien‐
cies in Dr. Fletcher’s reports, it clearly stated that it was ex‐
cluding the doctor’s testimony because he failed to follow a 
reliable  method;  indeed,  he  deviated  from  his  own  stated 
description of a  job  site analysis and of differential etiology 
in general. Dr. Fletcher entirely failed to personally observe 
Brown’s working conditions, obtain a written work descrip‐
tion, or perform scientific tests. He also failed to investigate 
several possible causes of Brown’s health problems. The fac‐
14                                                       No. 13‐2102 

tual deficiencies or discrepancies the district court identified 
are the result of Dr. Fletcher’s faulty methods and lack of in‐
vestigation. The district court used the gaps in Dr. Fletcher’s 
analysis as illustrative examples of the perils inherent in ap‐
plying  subjective  experience  instead  of  a  proper  scientific 
approach.  The  district  court  did  not  exceed  its  role  under 
Daubert. 
    Brown’s  remaining  argument  is  that  the  district  court 
abused  its  discretion  in  finding  that  Dr.  Fletcher  failed  to 
apply  a  reliable  method.  We  have  recognized  that  there  is 
“nothing  controversial”  about  using  differential  etiology  to 
establish  legal  cause.  Schultz  v.  Akzo  Nobel  Paints,  LLC,  721 
F.3d  426,  433  (7th  Cir.  2013).  However,  an  expert  must  do 
more  than  just  state  that  she  is  applying  a  respected  meth‐
odology;  she  must  follow  through  with  it.  In  deciding 
whether  an  expert  employed  a  reliable  method,  the  district 
court  has  discretion  to  consider  “‘[w]hether  the  expert  has 
adequately accounted for obvious alternative explanations.’” 
Id. at 434 (quoting Fed. R. Evid. 702 (2000) Committee Note). 
The  expert  need  not  exclude  all  alternatives  with  certainty, 
however.  See  Gayton  v.  McCoy,  593  F.3d  610,  619  (7th  Cir. 
2010) (“[A]n expert need not testify with complete certainty 
about  the  cause  of  an  injury;  rather  he  may  testify  that  one 
factor  could  have  been  a  contributing  factor  to  a  given  out‐
come.”). 
    The  district  court  did  not  abuse  its  discretion  in  finding 
that  Brown’s  motorcycle  riding  and  volunteer  firefighting 
were  obvious  potential  alternative  causes  for  his  injuries. 
The causal link Dr. Fletcher drew between Brown’s job and 
his  injuries  lay in the presence  of vibratory and  other types 
of  equipment  that  can  harm  elbows,  wrists,  and  shoulders 
No. 13‐2102                                                         15 

over time. But the handlebars of a running motorcycle obvi‐
ously vibrate, and firefighters must frequently struggle with 
heavy equipment. Brown is correct that under FELA he need 
only prove that BNSF’s negligence was a cause, not the sole 
cause, of his injury. But without performing an investigation, 
Dr.  Fletcher  could  not  rule  out  either  activity  as  the  sole 
cause  of  Brown’s  condition.  And  although  Brown’s  weight, 
history  of  smoking,  and  family  medical  history  were  each 
not  likely  the  sole  cause  of  his  ailments,  these  risk  factors 
combined with either the volunteer firefighting or motorcy‐
cle  riding  (or  both)  could  have  been  wholly  responsible  for 
Brown’s condition. We do not know how likely this possibil‐
ity is because Dr. Fletcher did not meaningfully consider it. 
    Brown  insists  that  Dr.  Fletcher  did  consider  these  obvi‐
ous alternative causes, but the record shows otherwise. The 
doctor disregarded Brown’s motorcycle riding as a factor be‐
cause he assumed Brown worked for longer periods than he 
rode. But as BNSF rightly points out, the proper question is 
how long  he rode the motorcycle as compared  to how long 
he used vibratory or similarly taxing tools at work. And Dr. 
Fletcher  could  not  possibly  answer  that  question  in  a  sys‐
tematic, testable fashion because he did not know the dura‐
tion  and  frequency  of  Brown’s  motorcycle  riding.  Even 
worse,  he  did  not  know  the  duration  or  frequency  of 
Brown’s  exposure  to  vibrations  at  work.  He  did  not  have 
enough  information  to  conclude  that  one  value  was  higher 
than the other, or even to doubt that the former overwhelm‐
ingly  exceeded  the  latter.  Comparing  two  unknown,  poten‐
tially  wide‐ranging  variables  is  not  a  scientific  exercise. 
There is no known error rate attached to such a calculation, 
nor  is  such  guesswork  widely  accepted  in  the  scientific 
community.  See  Daubert,  509  U.S.  at  593–94.  Similarly,  Dr. 
16                                                        No. 13‐2102 

Fletcher  did  not  know  what  hours  Brown  worked  as  a  fire‐
fighter,  or  what  his  responsibilities  were.  These  were  not 
merely  factual  oversights;  they  are  flatly  inconsistent  with 
differential etiology. That method does not establish a cause 
for  an  injury  directly,  through  observation  or  factual  recon‐
struction.  Rather,  it  relies  on  the  process  of  elimination  by 
ruling out other alternatives. The failure to rule out obvious 
potential alternative causes is therefore fatal to Dr. Fletcher’s 
testimony. 
    Dr. Fletcher’s failure to consider Brown’s motorcycle rid‐
ing  and  volunteer  firefighting  distinguishes  this  case  from 
Schultz, 721 F.3d 426, which Brown cites in support of his ar‐
gument.  In  that  case,  the  plaintiff  had  smoked  in  the  past, 
but the expert explicitly stated that exposure to benzene was 
known  to  pose  an  even  greater  risk.  This  meant,  in  the  ex‐
pert’s opinion, that the benzene was a “substantial factor” in 
his  cancer.  Id.  at  433–34.  Here,  Dr.  Fletcher  did  not  reliably 
weigh  the  risks  posed  by  Brown’s  job‐related  exertion  as 
compared  to  his  other  activities.  This  case  is  also  quite  dif‐
ferent  from  Hardyman,  in  which  the  expert  “took  an  exten‐
sive  history  of  Plaintiff’s  non‐occupational  work  activities.” 
243 F.3d at 261 (discussing the plaintiff’s bowling, golf, and 
other recreational activities). 
    Not only did Dr. Fletcher fail to investigate and systemat‐
ically  rule  out  two  obvious  potential  causes,  but  it  is  not 
clear that he ruled out any serious alternative. It is true that 
Brown apparently does not have diabetes, which could be a 
risk factor. Dr. Fletcher also determined that Brown’s weight 
was  not  likely  not  a  problem,  because  his  BMI  was 
“[b]orderline.”  But  even  this  is  difficult  to  square  with  his 
observation during his deposition that “[t]he higher the BMI 
No. 13‐2102                                                        17 

the  more  likely  that  obesity  could  be  an  independent  risk 
factor” for carpal tunnel syndrome. He did not explain at all 
why  this  positive  relationship  would  exist  only  for  the 
“morbidly obese.” Brown’s weight could have made it more 
likely  that  his  motorcycle  riding  or  volunteer  firefighting 
was  solely  responsible  for  his  condition.  Of  course,  we  can 
only  speculate  because  Dr.  Fletcher  did  not  adequately  in‐
vestigate this possibility. 
     As  the  district  court  correctly  observed,  Dr.  Fletcher’s 
failure to rule out obvious potential causes was only half the 
problem.  He  also  failed  to  reliably  “rule  in”  Brown’s  work‐
place activity  as  a potential cause of Brown’s condition.  Dr. 
Fletcher  failed  to  consider  that  Brown’s  job  duties  changed 
considerably  as  he  progressed,  beginning  in  2006,  from 
maintenance‐of‐way  work  to  different  roles  as  a  foreman, 
track inspector, and machine operator. More fundamentally, 
Dr. Fletcher noted that his method required him to conduct a 
“job  site  analysis.”  This  involved  “traveling  to  the  literal 
worksite  with  the  patient  and  reviewing  his  or  her  job  du‐
ties; measuring frequency and force required for various job 
tasks; videotaping  and photographing  job task activities  for 
further  analysis”;  identifying  “variances  in  the  written  job 
description as compared to the actual duties performed; us‐
ing  scientific  measuring  tools,  such  as  a  Chatillon  gauge, 
which  constitutes  an  objective  measure  of  force;  assessing 
push/pull  job  function  factors;  and  evaluating  the  level  of 
force  exertion  required  to  perform  a  job  task.”  Observing 
Brown’s  actual  working  conditions  was  important  in  order 
to  avoid  “ruling  in”  risk  factors  that  were  not  actually  pre‐
sent at his job. The use of videotape and photography to rec‐
ord  Dr.  Fletcher’s  observations  would  have  been  crucial  to 
ensuring  that  his  conclusions  could  be  objectively  tested, 
18                                                        No. 13‐2102 

peer reviewed, and reproduced. The same applies to the use 
of  scientific  tools  that  provide  recorded  measurements  and 
the written job description that could offer an objective com‐
parison with the doctor’s observation. Dr. Fletcher also testi‐
fied  that  he  usually  had  a  professional  ergonomist  conduct 
much of this investigation, but he did not use his services in 
this  case.  All  of  these  steps  are  designed  so  that  the  expert 
can rely not on his own subjective experience or bias but on 
reliable scientific methods. Dr. Fletcher noted that the above 
safeguards were important in his own report, yet he failed to 
follow  them.  This  again  distinguishes  Brown’s  case  from 
Hardyman,  where  the  plaintiff’s  ergonomics  expert  “con‐
ducted  an  extensive  investigation  of  Plaintiff’s  work  condi‐
tions.”  243  F.3d  at  263.  Without  a  legitimate  investigation, 
Dr.  Fletcher  could  not  reliably  ascertain  whether  Brown’s 
work was even a contributing factor to his injury. 
     In  response,  Brown  contends  that  precise  measurements 
of  the  duration  and  frequency  of  his  exposure  to  vibratory 
and  other  potentially  damaging  tools  are  unnecessary  be‐
cause no precise relationship between the frequency and du‐
ration of exposure and a particular cumulative trauma injury 
is known. Indeed, it likely varies from patient to patient. But 
because  Brown  was  exposed  to  multiple  sources  of  contin‐
ued  vibration  and  other  trauma,  Dr.  Fletcher  had  to  have 
some  reliable  basis  for  opining that Brown’s work  activities 
played at least a small role in his injury. Data comparing the 
relative duration and frequency of exposure could have pro‐
vided  that  basis;  perhaps  there  were  other  ways.  But  Dr. 
Fletcher did not pursue any of them. Brown also argues that 
BNSF’s experts also did not perform frequency and duration 
tests of its equipment either, but pointing out deficiencies in 
the  defendant’s  expert  testimony  cannot  help  Brown,  who 
No. 13‐2102                                                        19 

bears  the  burden  of  proving  negligence  and  demonstrating 
the reliability of his own expert. 
    Brown claims that Dr. Fletcher was prevented from con‐
ducting the type of job site analysis described in his reports 
because  BNSF  would  not  cooperate  by,  for  example,  allow‐
ing him to test its tools or providing him with a written job 
description.  But  that  is  a  matter  that  should  have  been 
brought to the district court’s attention during discovery. A 
party cannot enter into evidence unhelpful expert testimony 
on the grounds that the other side made them do it. If Brown 
felt  that  BNSF  was  unreasonably  constraining  his  expert’s 
investigation,  he  should  have  raised  that  issue  and  then,  if 
unsuccessful, pressed it on appeal. 
    Nor did Dr. Fletcher follow his own advice in diagnosing 
Brown’s alleged shoulder injury. In his first report he noted 
that a “formal diagnosis” would not be possible without an 
MRI. The  district court  did  not  abuse its discretion in hold‐
ing  Dr.  Fletcher  to  that  representation.  And  if  Dr.  Fletcher 
failed to follow his own stated methods, the court could rea‐
sonably  conclude  that  he  had  failed  to  follow  any  reliable 
method. Brown has not shown that Dr. Fletcher’s actual ap‐
proach,  as  opposed  to  what  he  claimed  to  have  done,  was 
generally  accepted  in  the  scientific  community.  His  process 
could not produce falsifiable results or survive peer review, 
and  it  is  impossible  to  put  an  error  rate  on  his  guesswork. 
See Daubert, 509 U.S. at 593–94. 
   No  one  disputes  that  Brown’s  injuries  could  have  been 
caused by frequent or long‐lasting vibrations, or that his job 
exposed  him  to  a  significant  amount  of  vibration  over  the 
years.  But  if  that  were  sufficient  to  establish  causation,  ex‐
pert  testimony  would  be  unnecessary  in  this  case.  Any  lay‐
20                                                       No. 13‐2102 

man  can  understand  that  connection.  Brown  wishes  to  use 
Dr.  Fletcher’s  quarter‐century  of  experience  in  the  field  to 
rule out other potential causes. But experience without relia‐
ble, testable methodology is not sufficient. See Gen. Elec. Co. 
v. Joiner, 522 U.S. 136, 146 (1997) (“[N]othing in either Daub‐
ert or the Federal Rules of Evidence requires a district court 
to admit opinion evidence that is connected to existing data 
only  by  the  ipse  dixit  of  the  expert.”).  Moreover,  Dr.  Fletch‐
er’s application of his own experience is itself suspect. At his 
deposition  he  was  forced  to  rely  on  his  memory  of 
“spen[ding]  half  an  hour,  40  minutes  …  a  decade  ago”  at  a 
different  rail  yard  to  describe  the  type  of  maintenance‐of‐
way work that Brown performed. The vagueness of this tes‐
timony is a good illustration of why mere expertise and sub‐
jective understanding are not reliable scientific evidence. The 
district court did not abuse its discretion by concluding that 
opinions based on this sort of recollection would be no help 
to the jury. 
                            III.   Conclusion 
   Because  the  district  court  did  not  abuse  its  discretion  in 
excluding  Dr.  Fletcher’s  expert  testimony,  its  grant  of  sum‐
mary judgment is AFFIRMED.